Citation Nr: 1020162	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-06 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for joint pain.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to service connection for numbness of lower 
extremities.

6.  Entitlement to service connection for irritable bowel 
syndrome (IBS) with weight loss.

7.  Entitlement to service connection for lack of sex drive.

8.  Entitlement to service connection for muscle weakness.

9.  Entitlement to service connection for fatigue. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1990 to December 
1990 and from January 1991 to August 1991, which included 
service in the Southwest Asia Theater from January 1991 to 
July 1991.  The Veteran also had service in the National 
Guard until April 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied service connection for PTSD, joint pain, 
headaches, chest pain, numbness of lower extremities, IBS 
with weight loss, lack of sex drive, muscles weakness and 
fatigue and increased to 10 percent the evaluation for the 
Veteran's left knee patellofemoral syndrome.  While the 
Veteran notified the RO of her disagreement with all of these 
claims, the Veteran in January 2007 perfected her appeal only 
with regard to the 9 service connection issues, as listed on 
the title page.  

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now 
stated on the title page.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

In March 2010 the Veteran testified before the undersigned 
via video teleconference and submitted additional evidence 
for consideration with a waiver of RO review.


The issue of service connection for IBS with weight loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By means of her representative's statement during the 
March 2010 hearing, and prior to the promulgation of a 
decision in this case, the Veteran requested withdrawal of 
all the issues pending before the Board other than the claims 
for service connection for PTSD and IBS: specifically, claims 
seeking service connection for joint pain, headaches, chest 
pain, numbness of lower extremities, lack of sex drive, 
muscle weakness, and fatigue. 

2.  The Veteran served in the Southwest Asia Theater from 
January 1991 to July 1991.    

2.  The Veteran's alleged stressor of witnessing burned 
bodies in "Death Valley" is sufficiently corroborated by 
reliable documentary evidence concerning the war casualties 
which occurred on the "Highway of Death" during the Persian 
Gulf War. 

3.  The Veteran's currently diagnosed PTSD results from a 
corroborated inservice stressor, and her concurrent diagnosis 
of panic disorder results from events during service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD and panic disorder were 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2009).

2.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
joint pain have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2009).

3.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
headaches have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2009).

4.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
chest pain have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2009).

5.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
numbness of lower extremities have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2009).

6.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
lack of sex drive have been met.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2009).


7.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
muscle weakness have been met.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2009).

8.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
fatigue have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In relevant part, in December 2004 the Veteran submitted a 
formal claim seeking a compensable evaluation for her 
service-connected left knee patellofemoral syndrome, and 
service connection for PTSD, joint pain, headaches, chest 
pain, numbness of lower extremities, IBS with weight loss, 
lack of sex drive, muscle weakness, and for fatigue.

Following several examinations, the RO issued the June 2005 
rating decision which, inter alia, increased the evaluation 
for the left knee patellofemoral syndrome to 10 percent and 
denied service connection for the remaining claims.  The 
Veteran filed a timely notice of disagreement in June 2005.  
A statement of the case was issued in December 2006, and the 
Veteran perfected the appeal in January 2007, only with 
regard to the service connection claims.  On the January 2007 
substantive appeal the Veteran indicated she wanted to 
provide testimony to the Board via video-teleconference.  
Following further development, in November 2009 a 
supplemental statement of the case was issued to the Veteran.  

By means of a statement by the Veteran's representative 
during the March 2010 hearing, after a consultation with the 
Veteran, the representative requested to withdraw all appeals 
other than the appeals seeking service connection for PTSD 
and IBS.  The transcript has been reduced to writing and is 
of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 
(1993).

As the Veteran has withdrawn her appeals, there remain no 
allegations of fact or law for appellate consideration for 
the service connection claims regarding joint pain, 
headaches, chest pain, numbness of lower extremities, lack of 
sex drive, muscle weakness, and for fatigue.  Accordingly, 
the Board does not have jurisdiction to review the appeal on 
those issues, and they are dismissed without prejudice.

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, establishing service connection generally requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).

Regarding the question of the occurrence of an in-service 
stressor to support the diagnosis of PTSD, the evidence 
necessary to establish the occurrence of an in-service 
stressor varies depending on whether or not the Veteran 
engaged in combat with the enemy.  Gaines v. West, 11 Vet. 
App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
Veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (2008).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 


Discussion

After carefully reviewing and weighing the evidence of 
record, and when resolving doubt in the Veteran's favor, the 
Board finds that the requirements for service connection for 
PTSD and a panic disorder are met.

The relevant evidence of record consists of the Veteran's 
service treatment records, which do not contain an enlistment 
examination or a separation examination.  While the Veteran 
sought treatment for other conditions, no service treatment 
report contained an assessment of any psychiatric disability.  

The Veteran did seek VA medical treatment in 1993.  In 
November 1993 the Veteran sought care for what she described 
as chest pains.  The treating medical personnel described her 
symptoms as those of panic attacks.  The Veteran had 
described shortness of breath and the feeling of impending 
death, which occurred daily.  A December 1993 VA hypothyroid 
exam includes her report of being very nervous and having 
panic attacks with chest pain since 1991.  A December 1993 VA 
general medical examination noted, as well, her chest pains 
being secondary to her history of panic attacks and that she 
was under the care of a psychiatrist.  In a separate December 
1993 outpatient Psychiatry consultation, the physician noted 
her report of a recent, sudden episode of shortness of breath 
and other physical symptoms along with a fear of dying.  The 
Veteran reported that since her return from the Desert, her 
mood had changed, she was much more irritable and avoided 
crowds.  She recalled vividly what she had seen when taken on 
a walk through "death valley" while stationed in Saudi 
Arabia.  The physician assessed panic disorder with mild 
agoraphobia and prescribed medication.  However, the Veteran 
was a no-show for follow-up appointments in January and March 
1994.  A May 1994 neurology consultation noted her history of 
panic attacks.

The record of VA treatment resumes with the Veteran seeking 
care again for chest pain in June 2003, though this emergency 
room report noted her report of a mitral valve prolapse 
diagnosis from several years prior to that visit.  By August 
2004 the Veteran had a positive screening for PTSD and began 
regular treatment with both a social worker and a VA.  An 
October 2004 psychiatry evaluation for a new patient 
concluded with the impression of PTSD.  During this 
evaluation, the Veteran reported having nightmares from her 
Desert Strom service, and that she had seen her friends 
"shot at" and that she herself had been "shot at" but had 
"escaped."  

Following her formal claim seeking service connection for 
PTSD, as filed in December 2004, the Veteran submitted a 
statement in March 2005 describing her stressor event.  She 
described being put on a bus and driven down a place called 
"Death Valley".  She saw burned bodies; at one point she 
and her fellow soldiers walked among the remains and one of 
her fellow soldiers indulged in boorish behavior that 
disturbed the Veteran greatly.  

In March 2010, the Veteran submitted documentary evidence 
form Wikipedia concerning the "Highway of Death," 
officially known as Highway 80 running from Kuwait City to 
the border towns of Abdali (Kuwait) and Safwan and onto 
Basra.  In February 1991, U.S. military forces attacked 
retreating Iraqi military personnel resulting in what was 
described as "scenes of carnage," including burned bodies.  
Former Chairman of the Joint Chiefs of Staff and Secretary of 
State Colin Powell self-described this area as a "shooting 
gallery" with television coverage making it look like the 
U.S. military "were engaged in a slaughter for slaughter's 
slake."

The Board notes that the Veteran's service personnel records 
document that she was stationed in this theater of war during 
the time period in question, and her testimony is sufficient 
to establish that she was present and witnessed these events.  
Thus, the Board deems this stressor event as being 
sufficiently corroborated by reliable documentary evidence.  
Pentecost, 16 Vet. App. 124 (2002); Suozzi, 10 Vet. App. 307, 
311 (1997).

The record also reflects a diagnosis of a panic disorder.  
See VA treatment report, December 1993; see also Clemmons, 
supra.  The objective evidence of record confirms that the 
Veteran sought medical care for what were diagnosed as panic 
attacks in 1993 and she attributed her symptoms as continuing 
from her active service in 1991.  She specifically referred 
to the episode of being taken down to "Death Valley" to the 
1993 treating physician, the same episode which she reported 
as a stressor in 2005, after she submitted the now pending 
claim.  

Overall, the Veteran's stressor exposure involving carnage 
scenes on the "Highway of Death" has been sufficiently 
verified, and the medical evidence reasonably attributes this 
event as causing the currently diagnosed PTSD and panic 
disorder.  When resolving doubt in the Veteran's favor, the 
medical evidence causally relates the Veteran's PTSD and 
panic disorder to her military service in Saudi Arabia.  
Accordingly, entitlement to service connection for PTSD and a 
panic disorder is warranted.  In this regard, the appeal is 
granted.

Duty to Assist and Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for PTSD and panic disorder is granted.

The appeal as to the issue of service connection for joint 
pain is dismissed.

The appeal as to the issue of service connection for 
headaches is dismissed.

The appeal as to the issue of service connection for chest 
pain is dismissed.

The appeal as to the issue of service connection for numbness 
of lower extremities is dismissed.

The appeal as to the issue of service connection for lack of 
sex drive is dismissed.

The appeal as to the issue of service connection for muscle 
weakness is dismissed.

The appeal as to the issue of service connection for fatigue 
is dismissed.

REMAND

VA has a duty to obtain medical examination or opinion when 
necessary to decide a claim.  38 U.S.C.A. § 5103A(d).  The 
Veteran's seeks service connection for IBS.  Her available VA 
clinical records reflect treatment for alternating symptoms 
of diarrhea and constipation with medications such as Imodium 
and laxatives.  These records do not clearly provide a formal 
diagnosis except for an early 1994 entry of gastroenteritis.  

The Veteran served in Southwest Asia during the Persian Gulf 
War.  IBS is listed as a qualifying chronic disability which, 
if manifested to a degree of 10 percent or more to the 
current time, is subject to presumptive service connection 
with no proof of causation required.  38 U.S.C.A. § 1117(d); 
38 C.F.R. § 3.317(a)(2).

The Board first notes that the VA examinations provided to 
the Veteran have not provided a diagnosis for the Veteran's 
gastrointestinal symptoms.  Clearly, VA has a duty to 
determine whether the Veteran's reported gastrointestinal 
symptoms are consistent with an IBS diagnosis.

An April 2005 VA intestines examination includes the 
Veteran's report of being diagnosed with IBS by a "private" 
physician, who had prescribed a stool softener.  The record 
does not contain any private treatment records bearing a 
diagnosis of IBS.  In the Veteran's June 2007 notice of 
disagreement, the Veteran names her treating physician for 
the IBS, giving the name of her then current VA primary care 
physician.  No VA treatment report in the record lists IBS as 
a current problem; however the Board also notes the VA 
treatment reports from the Veteran's primary care provider 
extend only from 1993 to 1997 and then from 2003 until 2007.  
Further, the Veteran in her March 2010 testimony stated she 
had had an IBS diagnosis from a VA provider and that she had 
received it "two years ago" and "three years ago", which 
would suggest a 2007 or 2008 diagnosis.  See transcript.  The 
Board finds that the Veteran's treatment records are 
incomplete and all of her VA treatment reports need to be 
included in the record or found to be unavailable.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the complete record of all of 
the Veteran's primary care or 
gastrointestinal treatment records from 
the San Antonio, Texas, VA medical 
facility, dated from 1997 to present, 
regarding any treatment of IBS, to include 
any testing reports.

2.  Ask the Veteran to provide any private 
medical records, not already in the claims 
file, pertaining to treatment or 
evaluation of her IBS, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on her behalf.  

3.  Following receipt of any additional 
records, schedule the Veteran for 
appropriate VA examination to determine 
the current nature and likely etiology of 
her gastrointestinal complaints (if any).  
All necessary studies and tests should be 
conducted.  The claims file should be made 
available to the examiner for review.  
Based on the examination and review of the 
record, the examiner should express an 
opinion as to the following questions:

a) determine whether the Veteran's 
gastrointestinal complaints are 
attributable to a known clinical 
diagnosis and, if so, identify all 
current gastrointestinal disorders 
present;

b) specifically determine whether the 
lay and medical evidence supports a 
diagnosis of IBS and, if so, describe 
in full all symptomatology associated 
with such disorder; and 

c) for any diagnosis other than IBS, 
provide opinion as to whether it is at 
least as likely as not (probability of 
50 percent or more) that such disorder 
was caused or aggravated during active 
service, to include service in the 
Persian Gulf War.

A complete rationale should be given for 
all opinions and conclusions expressed.  
If any opinion cannot be provided without 
resort to speculation, the examiner must 
explain the reasons why such opinion 
cannot be provided.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the.  If the benefit sought on appeal 
remain denied, furnish the Veteran an 
appropriate supplemental statement of the 
case and afforded the appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


